UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



VICTOR CARL HONEY,

       Plaintiff,
               v.                                          Civil Action No. 12-1992 (JEB)
UNITED STATES MARSHALS
SERVICE,

       Defendant.


                                  MEMORANDUM OPINION

       Plaintiff Victor Honey filed a three-sentence pro se Complaint in D.C. Superior Court on

October 4, 2012. He alleged that the United States Marshals Service abused process in

connection with a landlord-tenant case in Superior Court. See ECF No. 1 (Notice of Removal),

Attach. 2 (Complaint). After USMS removed the case to this Court, it filed a Motion to Dismiss.

See ECF No. 4. On January 17, 2013, the Court issued a Minute Order directing Plaintiff to

respond to the Motion by February 8 or risk the Court’s deeming the matter conceded. When

Plaintiff failed to do so, the Court issued a longer Order citing Fox v. Strickland, 837 F.2d 507

(D.C. Cir. 1988), and instructing Plaintiff to file a response by March 6 or risk dismissal. See

ECF No. 6. Plaintiff has still not responded.

       The Court will, therefore, treat the Motion as conceded and dismiss the case without

prejudice. A contemporaneous Order will so state.



                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: March 11, 2013

                                                  1